                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE DIVISION

  LAUREN BLAZER, ERICA SPIRES, and,                    )
  DAVID SANZ                                           )
                                                       )
         Plaintiffs,                                   )
                                                       )      No. 3:18-CV-00097
  v.                                                   )
                                                       )      JUDGE:                 Greer
  BUDDY GREGG MOTOR HOMES, LLC,                        )      MAGISTRATE:            Guyton
                                                       )
         Defendant.                                    )

                             MOTION FOR SUMMARY JUDGMENT

         Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 7, Buddy Gregg

  Motor Homes, LLC (“Buddy Gregg”), by undersigned counsel, moves for summary judgment in

  its favor on all claims raised by Erica Spires. In support of its motion Buddy Gregg submits its

  memorandum of law in support, with supporting evidentiary materials, and shows the Court as

  follows:

         1. With respect to her claim of sexual harassment the claim fails because the conduct she

             alleges does not rise to the level required to sustain such a claim. The conduct she

             alleges is in some instances not based on sex, and in others is frankly benign. She does

             allege some conduct that is fairly characterized as boorish and offensive. The totality

             of the circumstances does not rise to required level to create an abusive working

             environment. Therefore, the claim fails. Faragher v. City of Boca Raton, 524 U.S.

             775, 787-88 (1998).

         2. With respect to her retaliation claim, the claim fails because she cannot establish a

             causal connection between her protected conduct in January and Buddy Gregg’s




                                                  1

Case 3:18-cv-00097-DCLC-HBG Document 39 Filed 07/09/19 Page 1 of 3 PageID #: 238
             decision to eliminate her position and one other in late May. Kuhn v. Washtenaw

             County, 709 F.3d 612, 627 (6th Cir. 2013).

         3. The retaliation claim also fails because Spires cannot demonstrate that the stated reason

             for eliminating the position – that Buddy Gregg more effectively and efficiently

             obtained sales via sending internet lead directly to the sales manager and so did not

             need the position held by Spires and Internet Sales Manage Lauren Blazer – was a

             pretext for retaliation. Johnson v. Univ. of Cincinnati, 215 F.3d 561, 573 (6th Cir. 2000)

             (Where employer proffers a legitimate reason for the challenged action the plaintiff

             must demonstrate that the stated reason was not the true reason for the decision but was

             instead a pretext for discrimination.)

         Spires’ claims fail as a matter of law. Therefore, Buddy Gregg moves the Court for entry

  of an Order dismissing all claims of Spires, with prejudice, and awarding costs to Buddy Gregg.

         Respectfully submitted this 9th day of July, 2019.

                                                /s/ Howard B. Jackson

                                                Howard B. Jackson, BPR #021316
                                                Ann E. Sartwell, BPR #021258
                                                Wimberly Lawson Wright Daves & Jones, PLLC
                                                P.O. Box 2231
                                                Knoxville, TN 37901-2231
                                                (865) 546-1000
                                                (865) 546-1001 (fax)

                                                Attorneys for Buddy Gregg Motor Homes, LLC




                                                      2

Case 3:18-cv-00097-DCLC-HBG Document 39 Filed 07/09/19 Page 2 of 3 PageID #: 239
                                    CERTIFICATE OF SERVICE

         I certify that the foregoing Motion for Summary Judgment was served on the following
  persons, via the Court’s electronic filing system, this 9th day of July, 2019:

         Edward G. Phillips
         Brandon L. Morrow
         Kramer Rayson LLP
         P.O. Box 629
         Knoxville, TN 37901-0629


                                            /s/ Howard B. Jackson
                                            Howard B. Jackson




                                              3

Case 3:18-cv-00097-DCLC-HBG Document 39 Filed 07/09/19 Page 3 of 3 PageID #: 240
